USCA1 Opinion

	




        February 22, 1996       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 95-1246                                JOSEPH ROBERT GLIDDEN,                                Petitioner, Appellant,                                          v.                              UNITED STATES OF AMERICA,                                Respondent, Appellee.                                 ____________________        No. 95-1372                                    UNITED STATES,                                      Appellee,                                          v.                                JOSEPH ROBERT GLIDDEN,                                Defendant, Appellant.                                 ____________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                            FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                            Selya and Cyr, Circuit Judges.                                           ______________                                 ____________________            Joseph R. Glidden on brief pro se.            _________________            Jay P.  McCloskey, United  States Attorney, and  F. Mark  Terison,            _________________                                ________________        Assistant U.S. Attorney, on brief for appellee.                                 ____________________                                 ____________________                 Per Curiam.  Joseph  Robert Glidden appeals the district                 __________            court's dismissal of  his second motion filed pursuant  to 28            U.S.C.   2255.  Glidden filed identical copies of this second            motion in each of his two underlying district court  criminal            cases.  The district court entered a judgment of dismissal in            each  case and  we have  consolidated Glidden's  appeals from            each judgment.                 We have reviewed the parties'  briefs and the record  on            appeal.  We agree  with the district court's conclusion  that            Glidden  has abused  the  writ, essentially  for the  reasons            stated  in the magistrate-judge's  recommended decision dated            December 15, 1994.  We,  therefore, affirm the district court                                                ______            judgments  that entered on January  30, 1995, in  each of the            two  underlying district court  cases, dismissing appellant's            second  motion, filed  pursuant to  28 U.S.C.    2255,  as an            abuse of the writ.  We add only the following.            1.   On appeal,  Glidden  seeks to  pursue  a claim  that  he            received ineffective assistance  of appellate counsel  due to            Attorney Joseph L. Ferris' abandonment of his direct criminal            appeals  that were  dismissed  for want  of prosecution  when            counsel  failed to file a  brief.  United  States v. Glidden,                                               ______________    _______            Nos. 90-1611; 90-1612, (1st Cir. Sept. 27, 1991) (unpublished            order of dismissal).  This claim was, at best, presented only            in skeletal form in Glidden's  second   2255 motion.   In any            event,  in  his objections  to  the magistrate's  recommended                                         -2-            decision,  Glidden  did  not   raise  any  objection  to  the            magistrate's  failure to  address  this claim  and, thus,  is            precluded  from obtaining  appellate  review of  this  claim.            Keating  v. Secretary of Health & Human Servs., 848 F.2d 271,            _______     __________________________________            275 (1st Cir. 1988) (per  curiam) (concluding that only those            issues fairly  raised by  the objections to  the magistrate's            report  are subject to review in the district court and those            not preserved by such objection are precluded on appeal); see                                                                      ___            also Henley Drilling Co. v. McGee, 36 F.3d 143, 151 (1st Cir.            ____ ___________________    _____            1994) (rejecting the contention that a litigant need not file            an  objection to a magistrate's failure to address a claim to                                            _______            preserve appellate review).                 Further,   even  assuming  the  claim  was  sufficiently            developed below  beyond skeletal form  in this second    2255            motion and then sufficiently  preserved for appeal, i.e., not            waived  by failing  to  raise it  in  his objections  to  the            magistrate's  recommendation,  it  is  not  a  miscarriage of            justice to fail to consider this claim in this second    2255            motion  as   Glidden  had   both  sufficient  knowledge   and            opportunity  to timely raise this  claim in his  first   2255            motion.  Glidden was  informed in April 1992 that,  if he was            claiming  that  he  had  not authorized  Attorney  Ferris  to            abandon  his direct  criminal appeals,  he should  inform the            district  court of this contention  via a    2255 motion and,            although  by  this  time  Glidden had  appointed  counsel  --                                         -3-            Attorney  O'Brian --  to represent  him on  his first    2255            motion  in the  district court,  Glidden  did not  raise this            claim of Attorney Ferris' alleged unauthorized abandonment of            appeals among the two new claims submitted in September  1992            to the  district court  as an amendment  to his first    2255            motion.            2.   On appeal,  Glidden also  seeks to  raise for the  first            time new grounds to support a claim of ineffective assistance            of  counsel  with  respect  to  Attorney  James  Horton,  who            represented  Glidden  at  his  change  of  plea  and  at  his            sentencing.   Having failed  to present these  grounds in the            district court,  Glidden is  precluded from raising  them for            the  first time on appeal.   Johnston v.  Holiday Inns, Inc.,                                         ________     __________________            595 F.2d 890, 894 (1st Cir. 1979).  No miscarriage of justice            will occur if we decline to address them.  Indeed, all appear            meritless.                 The judgments of the district court are affirmed.                                                         _________                                         -4-